MEMORANDUM OPINION

                                           No. 04-12-00532-CR

                     IN RE STATE OF TEXAS, EX. REL. SUSAN D. REED,
                          DISTRICT ATTORNEY, BEXAR COUNTY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 19, 2012

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On August 21, 2012, relator filed a petition for writ of mandamus, complaining of the

trial court’s June 5, 2012 order granting Jason Hoffman’s motion for early disenrollment of sex

offender registration. However, on September 10, 2012 the trial court signed an order rescinding

the order granting the motion for early disenrollment of sex offender registration. Accordingly,

the petition for writ of mandamus is DENIED AS MOOT. See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2002-CR-6767, State of Texas v. Jason R. Hoffman, in the 144th Judicial
District Court, Bexar County, Texas, the Honorable Angus K. McGinty presiding.